Citation Nr: 0026014	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-08 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) with bipolar disorder.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The veteran had active service from March 1968 to February 
1970, and from May 1971 to September 1975.

In the veteran's substantive appeal, dated and received in 
April 1999, the veteran indicated that he desired a hearing 
at his local Department of Veterans Affairs (VA) office 
before a member of the Board of Veterans' Appeals (Board).  
Thereafter, while the record reflects that the veteran was 
furnished with a hearing before a hearing officer at the 
local regional office (RO), it does not reflect that he was 
provided with a hearing before a member of the Board at the 
RO.  Consequently, in March 2000, the RO contacted the 
veteran to determine whether he still desired a hearing 
before a member of the Board at the RO, and if so, whether he 
would be interested in a videoconference hearing in lieu of 
an in-person hearing before a member of the Board.  In a 
written statement and VA Form 9 received by the RO in April 
2000, the veteran indicated that he wanted a videoconference 
hearing at the RO before a member of the Board.

The record does not reflect that any effort was made to 
afford the veteran with the videoconference hearing he 
requested in April 2000.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the originating agency 
for the following development:

1.  The appellant is advised that he has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The originating agency should 
schedule the veteran for a 
videoconference hearing at the Denver, 
Colorado RO before a Member of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


